ADVANTAGE FUNDS, INC. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 May 1, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Karen L. Rossotto Re: Advantage Funds, Inc. (Registration Nos:33-51061 and 811-7123) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), Advantage Funds, Inc. (the "Company") hereby certifies that: the prospectus that would have been filed pursuant to Rule 497(c) under the Securities Act for Dreyfus Opportunistic U.S. Stock Fund, a series of the Company, would not have differed from the prospectus contained in Post-Effective Amendment No. 122 to the Company's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 122 to the Company's Registration Statement on Form N-1A was filed electronically on April 28, 2015. ADVANTAGE FUNDS, INC. By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
